Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-8,10,12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over King et al in view of CHELLE et al, further in view of ERKKILA ET AL, EVEN FURTHER IN VIEW OF Gaunt, still further in view of Frogley, yet further in view of Palmer, for the reasons given in the last Office Action. Applicant’s Argument, that King et al disclose that the portion of the growth medium of King et al is between about 50% and about 75% sphagnum peat moss by volume and is at least about 25% aggregate by volume, is not convincing. King et al disclose at col. 4, lines 55-65 that the core material may be a mixture of sphagnum peat moss with other components such as hypnum peat or composted organic waste, and that a core material comprising a mixture of between about 50% and about75% sphagnum meat moss by volume and at least about 25% aggregate by volume is merely “preferable”. Accordingly King et al suggest a core material comprising between 40 and 45% by weight moss component with the moss component including at least 50% by weight moss from the sphagnum genus, since it is well-settled that non-preferred embodiments constitute teachings upon which a case of prima facie obviousness may be based. Applicant’s argument, that CHELLE et al and King et al are not combinable since one would find no reason to use the solid inoculum of CHELLE et al with the soiless product of King et al because the solid inoculum is designed to preserve nutrients in the soil from leaching by rain and irrigation, which are not issues for systems that use a soiless medium, is not convincing, since CHELLE  et al is merely relied upon for its teaching  in Paragraph [0053] that sphagnum is rich in hyaline tissues. Applicant’s argument, that it is improper to use Gaunt as a reference since Gaunt requires heating the soil to 140 F, is not convincing, since Gaunt is merely relied upon to establish the conventionality of including kelp meal (Heterokona phaeophyceae) or alfalfa meal (Fabaceace Medicago) in horticulture media. (See Paragraph [0016].) Applicant’s argument, that the total amount of moss component in the growing medium recited in applicant’s claim 1 is in the range of 32.0% to 39.2% by weight, which is clearly outside the range of peat moss as disclosed in King et al, which was set at between 50% and 75% by weight, is not convincing, since King et al suggest at col. 4, lines 57-65 that the core material may include amounts of sphagnum peat moss in the range of 32.0% to 39.2% by weight.
Claims 4, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over King et al in view of CHELLE et al, further in view of ERKKILA et al, even further in view of Gaunt, still further in view of Frogley, yet further in view of Palmer, as applied to claim s 1, 2 and 7 above, and even further in view of Schick, for the reasons given in the last Office Action. 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over King et al in view of CHELLE et al, further in view of ERKKILA et al, even further in view of Gaunt, still further in view of Frogley, yet further in view of Palmer, as applied to claims 10 and 12 above, even further in view of Schick, and still further in view of Bradley,   for the reasons given in the last Office Action.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over King et al in view of CHELLE et al, further in view of ERKKILA et al, even further in view of Gaunt, still further in view of Frogley, yet further in view of Palmer, as applied to claim 1above, and further in view of Gasmer et al, for the reasons given in the last office Action. Applicant’s argument, that Gasmer et al disclose a foam structure, sometimes with and without coconut coir product, used to merely support the seed, roots and stem and provide water, is not convincing, since Glasmer et al nonetheless refer to first and second growing media in Paragraphs [0009], [0010] and [0011].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over King et al in view of CHELLE et al, further in view of ERKKILA et al, even further in view of Gaunt, still further in view of Frogley, yet further in view of Palmer, and even further in view of Gasmer et al, as applied to claim 16 above, still further in view of Schick, for the reasons given in the last Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 3 and 6, the recitation of “such as” renders the scope of the claims vague and indefinite, since it is not clear as to whether the components following the terms are required limitations, or whether they are merely examples of the broader genus. In claim 5, the recitation of “at least one of…and” is improper Markush or alternative terminology.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736